Citation Nr: 0428841	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed diabetes 
mellitus.  

3.  Entitlement to service connection for a claimed liver 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO.

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in April 2004.  

The issues of appeal are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

In April 2004, the veteran testified at a personal hearing.  
The veteran testified that he had received Social Security 
Administration (SSA) disability benefits.  However, the 
veteran's claims file does not contain any records SSA 
disability benefits.  As these records are relevant to the 
claim at issue in this appeal, VA has a duty to assist in 
gathering complete SSA records when put on notice that the 
appellant is receiving those benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  

Also, the veteran stated he received ongoing treatment for 
his disabilities from the Richmond VAMC on a monthly basis.  
The record contained VA treatment records dated from April 
2004 to November 2000, however, there is no evidence of 
recent treatment.   VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Essentially, the veteran contends that his diabetes mellitus 
and liver disease are related to his inservice exposure to 
chemicals.  He also argues that the treatment he received in 
service triggered his dependence on alcohol and substance 
abuse which also contributed to his liver condition and PTSD.  

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, to include PTSD, there is a 
VA medical notation of questionable alcohol and substance 
abuse due to PTSD.  Also, in the veteran's report of medical 
examination at enlistment in April 1967, it was noted that 
the veteran sustained a concussion injury sustained in 
January 1960, prior to service.  

The service medical records reflect the veteran's assessed 
emotionally unstable personality that was chronic and severe 
that existed prior to enlistment.  The service medical 
records also reflect the veteran's complaint of headaches 
which appear to have led to an attempted suicide in 1969.  
 
The veteran has argued that he was mistreated while 
imprisoned in service and that his military experiences led 
him to abuse alcohol which caused him to develop a 
psychiatric disorder and liver disease.  In any event, a VA 
examination is necessary in order to determine the nature and 
etiology of the claimed psychiatric disorder.  

Further, with regard to the veteran's claim for liver 
transplant and diabetes, VA is required to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2003).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran presented VA medical evidence that he underwent 
liver transplant surgery in September 2001 due to cirrhosis 
of the liver from alcohol dependence.  The veteran has argued 
that his in-service experience caused him to abuse alcohol 
and develop a liver disease, as well as a psychiatric 
disorder.   

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The veteran testified that, while he was imprisoned at Cecil 
Field, he was put to work in a dry cleaning factory.  He 
stated that he was assigned to a work detail in that required 
him to wipe down the walls of containment holes and that, 
while he was in the hole, he was exposed to some sort of dry 
cleaning fluid or herbicide chemical.  The veteran should 
undergo a VA examination in order to determine the nature and 
likely etiology of the veteran's claimed diabetes mellitus.  

As such, the Board finds that further development is 
necessary to fairly decide the veteran's claims.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should obtain any treatment 
records, not already associated with the 
veteran's claims file, for the veteran 
from the Richmond and the Washington VAMC 
dated from 2003 to the present.  

3.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits, filed in or around 
2000.   

4.   The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed acquired 
psychiatric disorder, to include PTSD.  
The claims folder must be made available 
for review by the examiner in connection 
with the evaluation.  The examiner should 
elicit from the veteran and record a 
complete clinical history.  Based of 
his/her review of the case, the examiner 
should state whether the veteran meets the 
criteria for a diagnosis of PTSD that 
conforms with DSM-IV and, if so, should 
identify each stressor event that supports 
that diagnosis.  If another innocently 
acquired psychiatric disability is 
identified, then the examiner should 
express an opinion as the likelihood that 
the current disability was due to disease 
or injury in service.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.  If 
the examiner finds that the veteran has 
any service-connected psychiatric 
disability, the examiner should also offer 
an opinion as to whether any other 
disability the veteran currently has is 
related to the psychiatric disability the 
examiner finds is related to service.  

5.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to determine the nature and 
likely etiology of his claimed diabetes 
mellitus and liver disorder.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests should be performed. 
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether the 
veteran has current disability manifested 
by diabetes mellitus or a liver disorder 
is due to disease or injury that was 
incurred in or aggravated by service.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of Under 38 U.S.C.A. § 7252 
(West 2002), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).  
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




